Citation Nr: 1827724	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1988 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a May 2016 video conference hearing.

In September 2016, the Board granted service connection for lumbar spine degenerative disc disease with mechanical low back pain and headaches and remanded the issues of entitlement to service connection for a right shoulder disability, cervical spine disability, and a psychiatric disorder.

In a July 2017 rating decision, the RO granted service connection for right Shoulder strain.  In a February 2018 rating decision, the RO granted service connection for depression.  As such, these issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disability, which he contends had its onset during service or is otherwise related to his service-connected lumbar spine disability.

In September 2016, the Board remanded the appeal, in part, to obtain a VA medical opinion regarding the etiology of the Veteran's cervical spine disability.  The Board direct the examiner to opine as to whether any current cervical spine disability had onset in service, to include addressing the Veteran's account of cervical spine symptomatology in and since service.  The Board also directed the examiner to opine as to whether any current cervical spine disability is related to the Veteran's service-connected lumbar spine disability.

In May 2017, a VA examiner diagnosed cervical degenerative arthritis, intervertebral disc syndrome, and radiculopathy of the right upper extremity.  The examiner opined that these disabilities were not related to the Veteran's service-connected lumbar spine disability, as there is no literary evidence supporting a lumbar spine condition causing a cervical spine condition.  Critically, the examiner did not provide an opinion as to whether the current cervical spine disabilities were related to the service.

In order to ensure compliance with the directives of the September 2016 remand, the Board finds that remand is necessary to obtain an addendum opinion as to whether the Veteran's current cervical spine disabilities are related to service.  Indeed, the May 2017 examiner failed to address this question and such is central to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to an appropriate medical professional to provide an opinion regarding the etiology of the Veteran's cervical spine disabilities.

Based on review of the record, the clinician should provide an opinion as to it is at least as likely as not the Veteran's cervical spine disabilities had their onset in service.

In considering this, the examiner is asked to address the (i) the May 2017 VA examiner's diagnoses of cervical degenerative arthritis, intervertebral disc syndrome, and radiculopathy of the right upper extremity and (ii) the Veteran's account as to the onset and recurrence of his cervical spine symptomatology since service.

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to provide the requested opinion.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

